Citation Nr: 1434399	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypogammaglobulinemia, to include as due to herbicide exposure.

2. Entitlement to an initial compensable evaluation for residuals, including scar, status post hernioplasty, right inguinal hernia.

3. Whether the Veteran submitted a timely appeal of the effective date for the grant of service connection for coronary artery disease with bradycardia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was remanded by the Board in November 2011 for further development.

The Veteran also perfected an appeal of the issue of entitlement to service connection for bilateral hearing loss, which was remanded by the Board in November 2011.  In an August 2012 decision, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for bilateral hearing loss is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

The Virtual VA paperless claims processing system contains treatment records from the Birmingham VA Medical Center (VAMC) dated January 2006 to January 2012, treatment records from the Mobile VA Outpatient Clinic dated April 2004 to November 2011, and a January 2013 notice letter.  Other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of whether the Veteran submitted a timely appeal of the effective date for the grant of service connection for coronary artery disease with bradycardia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's hypogammaglobulinemia is related to his military service, to include herbicide exposure.

2. In a January 31, 2013 written statement, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the claim of entitlement to an initial compensable evaluation for residuals, including scar, status post hernioplasty, right inguinal hernia.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, hypogammaglobulinemia was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable evaluation for residuals, including scar, status post hernioplasty, right inguinal hernia are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypogammaglobulinemia

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  In December 2003, the Veteran was diagnosed with hypogammaglobulinemia by Dr. H.W.S., an immunologist, after a history of bronchiectasis diagnosed in 1987, and pulmonary symptoms compatible with low level recurrent infections.  See February 2004 letter from Dr. H.W.S. to the Veteran; December 2003 Dr. H.W.S. treatment note.  Hypogammaglobulinemia is abnormally low levels of all classes of immunoglobulins in the blood, an immunodeficiency, and typically manifests as frequent and recurrent sinus and lung infections.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 907 (32d ed. 2012); Mark E. Rose & David M. Lang, Evaluating and Managing Hypogammaglobulinemia, 73 CLEVELAND CLINIC JOURNAL OF MEDICINE 133, 133 (February 2006) (submitted as Veteran's exhibit 55).

The second Shedden element is also met.  The Veteran's DD 214 shows that during his active duty service from August 1967 to August 1969, the Veteran served in the Republic of Vietnam for one year.  Accordingly, under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to an herbicide agent.

As to the third Shedden element, the Veteran contends that his herbicide exposure caused his hypogammaglobulinemia.

In accordance with the Board's November 2011 remand instructions, the Veteran was afforded a VA examination in February 2012.  The VA examiner noted the Veteran's diagnosis in 2003, multiple notes from 1987 to 2001 with diagnoses of asthma and bronchiectasis, as well as the Veteran's contentions that his herbicide exposure caused the hypogammaglobulinemia, manifested by his frequent pulmonary infections.  The VA examiner also noted that the Veteran's service treatment records  were "silent for complaints, diagnosis, management or treatment of Hypogammaglobulinemia."  The February 2012 VA examiner opined that it was less likely than not that the Veteran's hypogammaglobulinemia had its onset in service, within one year of service, or as a result of military service, to include exposure to Agent Orange.  The rationale was only that hypogammaglobulinemia was diagnosed 34 years post-service, and it is not a presumed condition due to herbicide exposure.

Included in a packet submitted by the Veteran in July 2013 are letters from his treating physicians.  In his February 2013 letter, Dr. H.W.S., the Veteran's private immunologist, noted that the Veteran is "unusual because unlike the vast majority of the patients in my clinic he has not inherited one of the three MHC haplotypes [genes] which is common in our patient population."  See also February 2004 letter from Dr. H.W.S. to the Veteran (noting that the Veteran's genetic test showed that the Veteran did not inherit either gene associated with increased risk for the development of autoimmune diseases, suggesting that he does "not have the same condition that we see in the majority of our patients with low serum immunoglobulins").  Dr. H.W.S. went on to state, "I have previous experience in taking care of Vietnam era veterans with hypogammaglobulinemia and several of these did not inherit these common genes, so this disorder can develop spontaneously in patients exposed to wartime hazards.  It is certainly possible that Agent Orange has played a role in the development of [the Veteran's] disease."

In an April 2013 letter, Dr. J.A.C., chief of the pulmonary section at the Birmingham VAMC, stated the Veteran's hypogammaglobulinemia "is likely due to exposure to Agent Orange while in the military service as there is literature that supports this association."  Dr. J.A.C. did not cite to the specific literature.

In an undated letter, Dr. B.F., a physician at the pulmonary clinic at the Birmingham VAMC, noted that the Veteran has been tested for genetic causes of the deficiency in his immunoglobulin G (IgG), "and the tests have been returned negative."  Dr. B.F. went on to state, "[The Veteran] has no known exposure to causative agents other than Agent Orange.  While proving that his deficiency was caused by Agent Orange is impossible, it certainly seems a likely culprit in the absence of other explanations."  See also July 2012 The Kirkland Clinic Follow Up Note - Hematology & Oncology (Dr. K.W.H. states the Veteran's chronic lung infections are likely related to his hypogammaglobulinemia, and he does "suspect that all of this is related to his [A]gent [O]range exposure, but these problems are not accepted [A]gent [O]range diseases.").

The letters provided by the Veteran's treating physicians are supportive of the Veteran's claim.  Although Dr. H.W.S. states only that it is "certainly possible" that the Veteran's herbicide exposure has played a role in the Veteran's development of hypogammaglobulinemia, and not that it is at least as likely as not related to the Veteran's service, the rationale for Dr. H.W.S.'s opinion is his evaluation and treatment of the Veteran, to include genetic testing ruling out inherited genes which commonly cause the deficiency, as well as his clinical experience treating individuals with hypogammaglobulinemia, to include other Vietnam era veterans.  Further, although Dr. J.A.C. does not cite to or attach specific literature to his letter, his rationale that literature supports hypogammaglobulinemia due to herbicide exposure indicates that the physician did research medical literature before offering his positive nexus opinion.  Finally, although Dr. B.F. also did not opine that it is at least as likely as not that the Veteran's hypogammaglobulinemia is related to his military service, in support of his opinion that Agent Orange exposure "is a likely culprit," he notes the Veteran's lack of genetic causes of his hypogammaglobulinemia, his lack of exposure to other causative agents, and that there is an absence of other explanations for the Veteran's development of hypogammaglobulinemia.

Although the February 2012 VA examiner's opinion weighs against the claim, the examiner's rationale was based solely upon the fact that the Veteran's service treatment records were silent as to any complaints or treatment for hypogammaglobulinemia, and that it was not diagnosed until many years after service.  While such rationale certainly supports a conclusion that it did not have its onset during service, it fails to directly address the possibility of a relationship to herbicide exposure.  Furthermore, while the VA examiner also noted that the claimed disability was not presumptively recognized as being related to herbicide exposure under the law, the Court has found that a medical opinion that relies solely on such a basis fails to provide sufficient detail for the Board to make a fully formed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the letters from the Veteran's treating providers are sufficient to place the evidence in equipoise.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's herbicide exposure in service and his hypogammaglobulinemia.  Accordingly, the Board finds that a grant of service connection is warranted for hypogammaglobulinemia.

Right Inguinal Hernia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In his January 31, 2013 written statement, the Veteran expressed a desire to withdraw the claim of entitlement to an initial compensable evaluation for residuals, including scar, status post hernioplasty, right inguinal hernia.  The Veteran instructed VA to "delete any problem with the hernia scar or hernia," stating, "...as far as I'm concerned you can forget about that.  It is no longer a point of contention."  As the Veteran has withdrawn the issue of service connection for pneumonia, there remain no allegations of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

Entitlement to service connection for hypogammaglobulinemia is granted.

The appeal with respect to the claim of entitlement to an initial compensable evaluation for residuals, including scar, status post hernioplasty, right inguinal hernia is dismissed.


REMAND

On January 10, 2012, the Veteran was informed of the AMC's January 2012 rating decision granting service connection for coronary artery disease with bradycardia, effective September 26, 2003.  

On January 25, 2013, the AMC received the Veteran's notice of disagreement with the effective date assigned; the Veteran's letter was dated December 28, 2013.  In a January 30, 2013 letter, the RO notified the Veteran that his notice of disagreement with the effective date for the grant of service connection for coronary artery disease with bradycardia was not timely.  In July 2013, the Veteran submitted a packet of information which included a written statement dated January 18, 2013, indicating disagreement with the finding that his appeal was not timely.

The AOJ has not provided the Veteran with a statement of the case in response to this notice of disagreement of the timeliness of his appeal of the effective date for the grant of service connection for coronary artery disease with bradycardia.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of whether he submitted a timely appeal of the effective date for the grant of service connection for coronary artery disease with bradycardia.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


